









OPTION AGREEMENT


BY AND BETWEEN


OCEAN SPRAY CRANBERRIES, INC.


AND


NORTHLAND CRANBERRIES, INC.


SEPTEMBER 23, 2004

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page
Article I      DEFINITIONS 1  Article II    GRANT OF OPTION; OPTION FEE;
PURCHASE PRICE 3           Section 2.1      Grant of Option 3           Section
2.2      Option Fee 3           Section 2.3      Purchase Price 4 
         Section 2.4      Calculation of Deferred Crop Value Amount 4  Article
III  EXERCISE OF OPTION 4           Section 3.1      Exercise of Option; Closing
4           Section 3.2      Failure to Exercise Option 5  Article
IV    REPRESENTATIONS AND WARRANTIES OF THE COMPANY 5           Section
4.1      Organization and Authority 5           Section 4.2      No Violation 6 
         Section 4.3      Title to Agricultural Assets 6           Section
4.4      Finder's Fees 6           Section 4.5      Litigation 6  Article
V      REPRESENTATIONS AND WARRANTIES OF BUYER 7           Section
5.1      Organization and Authority 7           Section 5.2      No Violation 7 
         Section 5.3      Finder's Fees 7           Section 5.4      Litigation
7           Section 5.5      Company Stock 8  Article VI    ADDITIONAL
AGREEMENTS 8           Section 6.1      Further Actions; Filings 8 
         Section 6.2      Public Disclosure 9  Article VII  MISCELLANEOUS
PROVISIONS 9           Section 7.1      Time is of the Essence 9 
         Section 7.2      Assignment 9           Section 7.3      Notices 9 
         Section 7.4      Interpretation 10           Section
7.5      Counterparts 10 


i

--------------------------------------------------------------------------------

         Section 7.6      Entire Agreement; Nonassignability; Parties in
Interest 11           Section 7.7      Expenses 11           Section
7.8      Recording Fees 11           Section 7.9      Amendment 11 
         Section 7.10    Severability 11           Section 7.11    Remedies
Cumulative 11           Section 7.12    Governing Law; Jurisdiction; Waiver of
Jury Trial 11           Section 7.13    Rules of Construction 12 
         Section 7.14    Further Assurances 12 

Exhibits

A Purchase Price and Option Fee Allocation Schedule

B Form of Option Purchase Agreement

















ii

--------------------------------------------------------------------------------


OPTION AGREEMENT

        THIS OPTION AGREEMENT (this “Agreement”) is made and entered into as of
this 23rd day of September, 2004, by and between OCEAN SPRAY CRANBERRIES, INC.,
a Delaware corporation (“Buyer”), and NORTHLAND CRANBERRIES, INC., a Wisconsin
corporation (the “Company”). (Buyer and the Company are sometimes referred to
herein individually as a “Party”, and collectively as the “Parties”).


RECITALS

        WHEREAS, the Company has agreed to grant an option to Buyer, and Buyer
has agreed to acquire an option from the Company, for Buyer to purchase some or
all of the Agricultural Assets (as defined herein) from the Company, on the
terms set forth in this Agreement.

        NOW, THEREFORE, in consideration of the mutual covenants set forth in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Buyer hereby agree
as follows:


ARTICLE I


DEFINITIONS

        In addition to the terms defined above in the introduction and Recitals
to this Agreement, the following terms when used in this Agreement shall have
the meanings set forth in this Article I:

        “Affiliate” means, with respect to a particular Person, Persons
controlling, controlled by, or under common control with that Person.

        “Agricultural Asset(s)” means (i) individually, all of the Company’s
right, title and interest in and to any one Marsh and all of the Equipment and
Crops growing on the vine at such Marsh, and (ii) collectively, all of the
Company’s right, title and interest in and to all of the Marshes and all of the
Equipment and Crops growing on the vine at such Marshes.

        “Business Day” means any day other than Saturday, Sunday or any federal
legal holiday.

        “Closing” means the “Closing” as such term is defined in the applicable
Option Purchase Agreement.

        “Company Disclosure Schedule” shall have the meaning set forth in
Article IV.

        “Company Shareholder Approval” has the meaning set forth in the
applicable Option Purchase Agreement.

        “Crops” means any and all of the cranberry crop growing on cranberry
vines located on the Marshes, but only to the extent such cranberry crop has not
been harvested as of the Closing Date.

--------------------------------------------------------------------------------

        “Deferred Crop Value Amount” means, with respect to the Agricultural
Assets at any Marsh, the sum of (1) the repair, maintenance, operation, and
depreciation expenses, provided that the depreciation is expensed on a schedule
consistent with cranberry industry practices, of such Marsh actually incurred
from December 1, 2004 through the Closing Date, plus (2) the aggregate amount of
administrative expenses (but for avoidance of doubt, excluding corporate
overhead) related to the Agricultural Assets actually incurred, multiplied by
such Marsh’s percentage contribution to the Company’s total harvested
cranberries in 2004; provided that Buyer shall have the right to review and
validate this calculation prior to the Closing.

        “Equipment” means all of the equipment and vehicles owned by the Company
and located on each of the applicable Marshes which the Company and the Buyer
mutually agree to include as a part of the Agricultural Assets in connection
with the Buyer’s purchase of the relevant Marsh.

        “Exercise Period” shall mean the period of time commencing on December
1, 2004 and ending on the Expiration Date.

        “Expiration Date” has the meaning set forth in Section 3.1.

        “Governmental Entity” means any government or subdivision thereof,
domestic, foreign or supranational, any administrative, governmental or
regulatory authority, agency, commission, tribunal or body, domestic, foreign or
supranational, or any court or other judicial authority.

        “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

        “Lien” or “Liens” means any lien, security interest, pledge, charge,
claim, mortgage, easement, restriction or any other encumbrance.

        “Marsh(es)” means (i) individually, any marsh owned by the Company (and
all improvements located thereon) and set forth on Exhibit A, and
(ii) collectively, all of the marshes owned by the Company (and all improvements
located thereon) and set forth on Exhibit A attached hereto.

        “Material Adverse Effect” shall mean, with respect to any Person, any
effect that individually or taken together with other effects is materially
adverse to (i) the financial condition, or business of such Person and its
subsidiaries, taken as a whole (provided, however, that, with respect to the
representations and warranties made by the Company, a Material Adverse Effect
shall mean any effect that individually or taken together with other effects is
materially adverse to the financial condition of the Agricultural Assets) or
(ii) the ability of such Person to consummate the transactions contemplated by
this Agreement; provided, however, in no event shall any of the following be
deemed to constitute, nor shall any of the following be taken into account in
determining whether there has been or will be, a Material Adverse Effect with
respect to the Company: (a) events, changes, conditions or effects disclosed in
the Company Disclosure Schedule; (b) events, changes, conditions or effects
consented to by Buyer; (c) events, changes, conditions or effects attributable
to the acts or omissions of, or on behalf of, Buyer; (d) any change in any law
affecting the Company or any of its Subsidiaries or any interpretation thereof;
(e) changes in the market price or trading volume of Company’s Common Stock; or
(f) events, changes, conditions or effects attributable to acts of war,
terrorism or other conflicts.

2

--------------------------------------------------------------------------------

        “Option” has the meaning set forth in Section 2.1.

        “Option Fee” has the meaning set forth in Section 2.2.

        “Option Purchase Agreement” means the form of Agricultural Asset
Purchase Agreement attached hereto as Exhibit B.

        “Permitted Assignee” means any cranberry producing member of Buyer or
any other Person selected by Buyer.

        “Permitted Liens” shall, with respect to any Agricultural Asset, have
the meaning defined in the relevant Option Purchase Agreement.

        “Person” means an individual, corporation, partnership, joint venture,
trust or unincorporated organization or association or other form of business
enterprise or a Governmental Entity.

        “Purchase Price” has the meaning set forth in Section 2.3.

        “Term” shall mean the period of time from the date of this Agreement
until the Expiration Date (or, if earlier, with respect to any of the
Agricultural Assets for which the Option is exercised by Buyer pursuant to this
Agreement, until the applicable Closing for such Agricultural Assets).


ARTICLE II


GRANT OF OPTION; OPTION FEE; PURCHASE PRICE

    Section 2.1     Grant of Option. Subject to the terms set forth in this
Agreement, the Company hereby grants to Buyer, and Buyer hereby accepts from the
Company, an exclusive option to purchase any or all of the Agricultural Assets
(the “Option”) on the terms set forth in this Agreement and in the applicable
Option Purchase Agreement as provided in Section 3.1.

    Section 2.2     Option Fee.  The Company acknowledges its receipt from Buyer
of the amount of Five Million and No/100 Dollars ($5,000,000.00) in cash (the
“Option Fee”) as payment in full for the Option. Buyer acknowledges and agrees
that the Option Fee shall be non-refundable to Buyer except as provided herein.
If Buyer does not exercise the Option with respect to any specific Agricultural
Asset(s) in accordance with Section 3.1, then the Option Fee allocated to such
Agricultural Asset(s) pursuant to Exhibit A attached hereto shall not be
refunded to Buyer, and shall be retained by the Company, except that, (i) if the
exercise of the Option with respect to any specific or all of the Agricultural
Assets is prohibited or enjoined by action of any Governmental Entity, or (ii)
if the Buyer or its Permitted Assignee reasonably determines, after due
diligence, that any of the Agricultural Assets has such title defects that are
both (A) not capable of being insured and (B) would be reasonably expected to
materially affect the value of such Agricultural Assets, then the Company
promptly shall return to the Buyer that portion of the Option Fee which applies
to the affected Agricultural Assets.

3

--------------------------------------------------------------------------------

    Section 2.3     Purchase Price.  (a)  The purchase price for all of the
Agricultural Assets shall be Forty-Seven Million Five Hundred Thousand and
No/100 Dollars ($47,500,000.00) plus the aggregate of all Deferred Crop Value
Amounts attributable to the Marshes (the “Purchase Price”). The Parties hereby
agree that the Purchase Price shall be allocated among the Agricultural Assets
as set forth on Exhibit A attached hereto. Buyer shall receive a credit at the
Closing against the Purchase Price for each Agricultural Asset purchased by
Buyer pursuant to this Agreement and the applicable Option Purchase Agreement in
the amount of the applicable portion of the Option Fee allocated to such
Agricultural Asset as set forth on Exhibit A and as provided in the applicable
Option Purchase Agreement. If Buyer exercises the Option with respect to any
Agricultural Asset as set forth in this Agreement and proceeds to the Closing,
Buyer shall pay the portion of the Purchase Price allocated to such Agricultural
Assets (as further adjusted for prorations and in accordance with the applicable
Option Purchase Agreement) to the Company in accordance with the applicable
Option Purchase Agreement.

        (b)     For purposes of illustration, if Buyer exercises the Option with
respect to the Gordon Marsh, Buyer, at the Closing, would pay to the Company an
amount equal to (i) $4,377,002 (the amount of the base purchase price allocated
to the Gordon Marsh), plus (ii) the Deferred Crop Value Amount attributable to
the Gordon Marsh (calculated in accordance with Section 2.4 hereof), less
(iii) $436,064 (the amount of the Option Fee allocated to the Gordon Marsh),
which amount will be adjusted for prorations and in accordance with the
applicable Option Purchase Agreement.

    Section 2.4     Calculation of Deferred Crop Value Amount. At or prior to
each applicable Closing, the Parties shall mutually determine the aggregate
amount of deferred crop expenses on the books of the Company. In determining
such amount, the Company shall make available to the Buyer its books and records
related to the preparation of the aggregate amount of deferred crop expenses.


ARTICLE III


EXERCISE OF OPTION

    Section 3.1    Exercise of Option; Closing. Buyer shall, from time to during
the Exercise Period, exercise the Option with respect to any or all of the
Agricultural Assets, if at all, by (i) executing and delivering to the Company
four (4) originals of an Option Purchase Agreement for each of such applicable
Agricultural Assets, with no amendments, modifications or other changes to any
terms therein (except that the economic terms in such Option Purchase Agreement
shall be filled in using the information set forth on Exhibit A with respect to
the applicable Agricultural Assets that are the subject of such Option Purchase
Agreement and (ii) attaching to such agreement Exhibit A and Exhibit Bthereto
(which Exhibit A and Exhibit B identifies which Agricultural Assets are the
subject of such applicable Option Purchase Agreement), no later than 5:00 p.m.
(Eastern Time) on March 22, 2005 (the “Expiration Date”). Any attempt by Buyer
to exercise the Option prior to December 1, 2004 or after the Expiration Date,
or by any means during the Exercise Period other than as set forth in this

4

--------------------------------------------------------------------------------

Section 3.1, shall be null and void and of no force or effect. If Buyer validly
exercises the Option in accordance with this Section 3.1, then the Company shall
countersign and deliver to Buyer two (2) originals of each Option Purchase
Agreement and attaching to such agreement the schedules thereto (which schedules
will identify any disclosures that are necessary to make the representations and
warranties set forth in such Option Purchase Agreement with respect to the
applicable Agricultural Assets true and correct in all material respects) and a
list of the employees of the Company whose employment primarily relates to the
Agricultural Assets that are the subject of such applicable Option Purchase
Agreement), within five (5) Business Days after the Company’s receipt during the
Exercise Period of the applicable Option Purchase Agreements. The date of the
Closings under each of the Option Purchase Agreements executed pursuant to this
Agreement shall be mutually determined by the parties, but in any event shall
not be earlier than the date that all conditions to such Closing contained in
the applicable Option Purchase Agreement have been satisfied.

    Section 3.2     Failure to Exercise Option. Upon the expiration of the Term,
(i) this Agreement shall terminate automatically and the Option shall be null
and void and of no further force or effect without any further action by the
Parties, (ii) the Company shall retain the Option Fee (subject to (A) the Option
Fee being credited against the Purchase Price as set forth in Section 2.3
hereof, and (B) the Company’s obligation, if any, to refund the Option Fee as
set forth in Section 2.2 of this Agreement) and (iii) the Company and Buyer
shall have no further rights or obligations under this Agreement.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company hereby represents and warrants to Buyer as of the date of
this Agreement that the statements contained in this Article IV are true and
correct, subject to the exceptions set forth in the disclosure schedule
delivered by the Company to Buyer concurrently with the execution of this
Agreement dated as of the date of this Agreement and certified by a duly
authorized officer of the Company (the “Company Disclosure Schedule”). The
Company Disclosure Schedule shall be arranged according to specific sections in
this Article IV and shall provide exceptions to, or otherwise qualify in
reasonable detail, only the corresponding section in this Article IV and any
other section in this Article IV where it is reasonably clear that the
disclosure is intended to apply to such other section.

    Section 4.1     Organization and Authority.  The Company is a corporation
duly organized, validly existing and in active status under the laws of the
State of Wisconsin. The Company has the corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby, other than, if applicable as provided in the applicable Option Purchase
Agreement, the Company Shareholder Approval. The execution and delivery of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action on the part of the Company, other than, if applicable as
provided in the applicable Option Purchase Agreement, the Company Shareholder
Approval. This Agreement has been duly and validly executed and delivered by the
Company, and, assuming this Agreement constitutes a valid and binding obligation
of Buyer, this Agreement constitutes a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms (except in
all cases as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditor’s rights generally and except that the availability of
the equitable remedy of specific performance or injunctive relief is subject to
the discretion of any court before which any proceeding may be brought).

5

--------------------------------------------------------------------------------

    Section 4.2     No Violation. Except as set forth on Schedule 4.2 of the
Company Disclosure Schedule, neither the execution and delivery of this
Agreement by the Company nor the consummation by the Company of the transactions
contemplated hereby will (i) constitute a breach or violation of any provision
of the articles of incorporation or bylaws of the Company, as amended,
(ii) constitute a breach, violation or default (or any event which, with notice
or lapse of time or both, would constitute a default) under, or result in the
termination of or permit any other party to terminate, require the consent from
or the giving of notice to any other party to, or accelerate the performance
required by, or result in the creation of any Lien (other than Permitted Liens)
upon any of the Agricultural Assets under, any note, bond, mortgage, indenture,
deed of trust, license, lease, agreement or other instrument to which the
Company, or by which it or any of the Agricultural Assets, are bound, or
(iii) subject to the receipt of the requisite consents, approvals, or
authorizations of, or filings with Governmental Entities, conflict with or
violate any order, judgment or decree, or any statute, ordinance, rule or
regulation applicable to the Company, or by which it or any of the Agricultural
Assets may be bound or affected, other than, in the case of the foregoing
clauses (ii) or (iii), conflicts, breaches, violations, defaults, terminations,
accelerations, requirements for consent or notice or creation of Liens (other
than Permitted Liens) which would not be reasonably likely to have a Material
Adverse Effect on the Company.

    Section 4.3     Title to Agricultural Assets. The Company has the power and
the right to sell, assign and transfer (subject to the Company Shareholder
Approval, if necessary) and the Company will sell and deliver to Buyer, and upon
consummation of the transactions contemplated by this Agreement, Buyer will
acquire good and marketable title to the Agricultural Assets, free and clear of
all Liens other than Permitted Liens.

    Section 4.4     Finder’s Fees.  Except as set forth on Schedule 4.4 of the
Company Disclosure Schedule, no Person retained by the Company or its Affiliates
is or will be entitled to any commission or finder’s or similar fee in
connection with the transactions contemplated by this Agreement. Any commission
or finder’s or similar fee owing to the Person(s) named on said Schedule 4.4
shall be the obligation of the Company.

    Section 4.5     Litigation.  There is no suit, claim, proceeding or
investigation pending or, to the Company’s knowledge, threatened against the
Company which is reasonably likely to have a Material Adverse Effect on the
Company or would reasonably be expected to prevent or delay the consummation of
the transactions contemplated by this Agreement. The Company is not a party to
or bound by any outstanding order, writ, injunction or decree which is
reasonably likely to have a Material Adverse Effect on the Company or would
reasonably be expected to prevent or delay the consummation of the transactions
contemplated hereby.

6

--------------------------------------------------------------------------------


ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer hereby represents and warrants to the Company as of the date of
this Agreement that the statements contained in this Article V are true and
correct.

    Section 5.1     Organization and Authority.  Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Buyer has the corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement by Buyer and the consummation by Buyer
of the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action on the part of Buyer. This Agreement has been
duly and validly executed and delivered by Buyer, and, assuming this Agreement
constitutes a valid and binding obligation of the Company, this Agreement
constitutes a valid and binding agreement of Buyer, enforceable against Buyer in
accordance with its terms (except in all cases as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditor’s rights generally and except
that the availability of the equitable remedy of specific performance or
injunctive relief is subject to the discretion of any court before which any
proceeding may be brought).

    Section 5.2     No Violation. Neither the execution and delivery of this
Agreement by Buyer nor the consummation by Buyer of the transactions
contemplated hereby will (i) constitute a breach or violation of any provision
of its certificate of incorporation or bylaws, (ii) constitute a breach,
violation or default (or any event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any Lien
upon any property or asset of Buyer under, any note, bond, mortgage, indenture,
deed of trust, license, lease, agreement or other instrument to which any of
them or any of their properties or assets, are bound, or (iii) subject to the
receipt of the requisite consents, approvals, or authorizations of, or filings
with Governmental Entities conflict with or violate any order, judgment or
decree, any statute, ordinance, rule or regulation applicable to Buyer, or by
which it or any of its properties or assets may be bound or affected, other
than, in the case of the foregoing clauses (ii) or (iii), conflicts, breaches,
violations, defaults, terminations, accelerations or creation of Liens which
would not be reasonably likely to have a Material Adverse Effect on Buyer.

    Section 5.3     Finder’s Fees. No Person retained by Buyer or its Affiliates
is or will be entitled to any commission or finder’s or similar fee in
connection with the transactions contemplated by this Agreement.

    Section 5.4     Litigation. There is no suit, claim, proceeding or
investigation pending or, to Buyer’s knowledge, threatened against Buyer which
is reasonably likely to have a Material Adverse Effect on Buyer or would
reasonably be expected to prevent or delay the consummation of the transactions
contemplated by this Agreement. Buyer is not a party to or bound by any
outstanding order, writ, injunction or decree which is reasonably likely to have
a Material Adverse Effect on Buyer or would reasonably be expected to prevent or
delay the consummation of the transactions contemplated hereby.

7

--------------------------------------------------------------------------------

    Section 5.5     Company Stock. Buyer does not own, nor within the past three
years has it owned (directly or indirectly, beneficially or of record) any
capital stock of the Company, and is not a party to any agreement, arrangement,
or understanding for the purpose of acquiring, holding, voting, or disposing of,
in each case, any share of capital stock of the Company.


ARTICLE VI


ADDITIONAL AGREEMENTS

    Section 6.1     Further Actions; Filings.

        (a)     Upon the terms and subject to the conditions hereof, each of the
parties hereto shall use its reasonable best efforts to (i) take, or cause to be
taken, all appropriate action and do, or cause to be done, all things necessary,
proper or advisable under applicable law or otherwise to consummate and make
effective the transactions contemplated by this Agreement, (ii) obtain from
Governmental Entities any consents, licenses, permits, waivers, approvals,
authorizations or orders required to be obtained or made by Buyer or the Company
or any of their subsidiaries in connection with the authorization, execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement and (iii) respond to all inquiries and investigations, make
all necessary filings, and thereafter make any other submissions, with respect
to this Agreement, the transactions contemplated by this Agreement that are
required under (A) applicable federal and state securities laws, (B) the HSR Act
and foreign antitrust regulations, if any, applicable to the transactions
contemplated by this Agreement and (C) any other applicable law. The parties
hereto shall cooperate with each other in connection with the making of all such
filings.

        (b)     Buyer and the Company agree to use their reasonable best efforts
to take, or cause to be taken, all actions necessary to expeditiously consummate
the transactions contemplated by this Agreement, including using reasonable best
efforts to make all necessary government filings, respond to government requests
for information, and obtain all necessary governmental, judicial or regulatory
actions or non-actions, orders, waivers, consents, clearances, extensions and
approvals. If suit or other action is threatened or instituted by any
Governmental Entity or other entity challenging the validity or legality, or
seeking to restrain the consummation of the transactions contemplated by this
Agreement, the parties shall use reasonable best efforts to avoid, resist,
resolve or, if necessary, defend such suit or action, and shall each bear its
own costs incurred in connection with doing so.

        (c)     Each party shall promptly notify the other party in writing of
any pending or, to the knowledge of such party, threatened inquiry, action,
proceeding or investigation by any Governmental Entity or any other Person
(i) challenging or seeking damages in connection with this Agreement or the
transactions contemplated hereunder or (ii) seeking to restrain or prohibit the
consummation of the transactions contemplated by this Agreement or otherwise
limit the right of Buyer or its subsidiaries to own or operate all or any
portion of the Agricultural Assets of the Company.

        (d)     Notwithstanding anything to the contrary in this Agreement, each
party shall be responsible for the costs it and its officers, directors,
employees, agents, advisors, representatives and Affiliates incur in connection
with complying with the provisions of this Section 6.1 in connection with any
such inquiry, action, proceeding or investigation initiated under any applicable
antitrust law, rule or regulation.

8

--------------------------------------------------------------------------------

    Section 6.2     Public Disclosure. Unless otherwise permitted by this
Agreement, during the Term, Buyer and the Company shall consult with each other
before issuing any press release or otherwise making any public statement or
making any other public (or non-confidential) disclosure (whether or not in
response to an inquiry) regarding the terms of this Agreement and the
transactions contemplated hereby, and neither shall issue any such press release
or make any such statement or disclosure without the prior approval of the other
(which approval shall not be unreasonably withheld, conditioned or delayed),
except as may be required by or is advisable under law or pursuant to any
listing agreement with any national securities exchange. Buyer and the Company
agree that the initial press release with respect to the transactions
contemplated hereby shall be in the form heretofore agreed by Buyer and the
Company. Notwithstanding the prohibitions contained in this Section 6.2, Buyer
may, without the prior approval of the Company, provide to any Person (the
“Recipient”) such information related to the Agricultural Assets as is necessary
to permit such Person to determine whether it desires to assume Buyer’s option
to purchase any of the Agricultural Assets hereunder; provided, however, that
Buyer may only provide such information if the Recipient enters into a
commercially reasonable confidentiality agreement with the Company with respect
to such information prior to disclosure of any such information to the Recipient
by Buyer.


ARTICLE VII


MISCELLANEOUS PROVISIONS

    Section 7.1     Time is of the Essence. Time is of the essence as to all
dates and deadlines set forth in this Agreement; provided,however, that
notwithstanding anything to the contrary in this Agreement, if the time period
for the performance of any covenant or obligation, satisfaction of any condition
or delivery of any notice or item required under this Agreement shall expire on
a day other than a Business Day, such time period shall be extended
automatically to the next Business Day.

    Section 7.2     Assignment. Buyer shall have the right to designate one or
more Permitted Assignees to receive title to the applicable Agricultural Assets
by providing written notice to the Company at any time during the Term;
provided, however, that (i) Buyer shall not be released from any of its
liabilities and obligations under this Agreement (or under any Option Purchase
Agreement) by reason of such designation or assignment, and (ii) such
designation shall not be effective until Buyer has provided the Company with a
fully executed copy of such designation or assignment and assumption instrument,
which shall be in form and substance reasonably satisfactory to the Company.

    Section 7.3     Notices. All notices, demands, consents, or other
communications that are required or permitted hereunder or that are given with
respect to this Agreement shall be in writing and shall be sufficient if
personally delivered or sent by registered or certified mail, facsimile message,
or Federal Express or other nationally recognized overnight delivery service.
Any notice shall be deemed given upon the earlier of the date when received at,
or the fifth day after the date when sent by registered or certified mail or the
day after the date when sent by Federal Express or facsimile to, the address or
facsimile number set forth below, unless such address or facsimile number is
changed by written notice to the other parties in accordance with this
Agreement:

9

--------------------------------------------------------------------------------

        (a)     if to Buyer, to:

  Ocean Spray Cranberries, Inc.
One Ocean Spray Drive
Lakeville-Middleboro, Massachusetts 02349
Attn: Neil F. Bryson, General Counsel
Facsimile: (508) 946-7304


        with copies to:

  Quarles & Brady LLP
411 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attn: Fredrick G. Lautz
Facsimile: (414) 271-3552


        (b)     if to the Company, to:

  Northland Cranberries, Inc.
2930 Industrial Street
P.O. Box 8020
Wisconsin Rapids, Wisconsin 54495-8020
Attn: John Swendrowski, Chairman and Chief Executive Officer
          Kenneth A. Iwinski, Vice President-Legal and Secretary
Facsimile:  (715) 422-6897


        with copies to:

  Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Attn: Douglas C. Gessner
Facsimile: (312) 861-2200


    Section 7.4     Interpretation. When a reference is made in this Agreement
to Exhibits or Schedules, such reference shall be to an Exhibit or Schedule to
this Agreement unless otherwise indicated. The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The phrase “made available” in this Agreement shall
mean that the information referred to has been made available if requested by
the party to whom such information is to be made available. The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

10

--------------------------------------------------------------------------------

    Section 7.5     Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Any counterpart may be executed and
delivered by facsimile signature and such facsimile signature shall be deemed an
original.

    Section 7.6     Entire Agreement; Nonassignability; Parties in Interest.
This Agreement and the documents and instruments and other agreements
specifically referred to herein or delivered pursuant hereto, including the
Exhibits, the Schedules, including the Company Disclosure Schedule
(a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof; (b) are not intended to confer upon any other Person any rights or
remedies hereunder; and (c) shall not be assigned by operation of law or
otherwise except as otherwise specifically provided in this Agreement.

    Section 7.7     Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby (including, without
limitation, the fees and expenses of its advisers, accountants and legal
counsel), shall be paid by the party incurring such expense.

    Section 7.8     Recording Fees.  Any fees or charges incurred in connection
with the recording of this Option Agreement in the office of register of deeds
for any county or other state governmental subdivision in which any Marsh is
located shall be split equally between the Buyer and the Company.

    Section 7.9     Amendment. Any provision of this Agreement may be amended
only by the written consent of the Company and Buyer. Any agreement on the part
of a party to any amendment shall only be valid if set forth in an instrument in
writing signed on behalf of such party.

    Section 7.10     Severability. In the event that any provision of this
Agreement, or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

    Section 7.11     Remedies Cumulative. Except as otherwise provided herein,
any and all remedies herein expressly conferred upon a party will be deemed
cumulative with and not exclusive of any other remedy conferred hereby, or by
law or equity upon such party, and the exercise by a party of any one remedy
will not preclude the exercise of any other remedy.

    Section 7.12     Governing Law; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Wisconsin without regard to principles of conflicts of law. EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT,
ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT OF
ITS, HIS OR HER OBLIGATIONS HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY.

11

--------------------------------------------------------------------------------

    Section 7.13     Rules of Construction. The parties hereto agree that they
have been represented by counsel during the negotiation, preparation and
execution of this Agreement and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.

    Section 7.14     Further Assurances. Each of the parties to the Agreement
shall use commercially reasonable efforts to effectuate the transactions
contemplated hereby. Each party hereto, at the reasonable request of another
party hereto, shall execute and deliver such other instruments and do and
perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.

* * * * *

[Remainder of page intentionally left blank; Signatures on following page]











12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company and Buyer each have caused this Option
Agreement to be executed and delivered in their names by their respective duly
authorized officers or representatives.

COMPANY:
  NORTHLAND CRANBERRIES, INC., a Wisconsin corporation

  By: /s/ John Swendrowski Name: John Swendrowski Title: Chief Executive Officer

  BUYER:
  OCEAN SPRAY CRANBERRIES, INC., a Delaware corporation

  By: /s/ Mike Stamatakos Name: Mike Stamatakos Title: Vice President,
Operations











[Signature Page to Option Agreement]